Citation Nr: 0704630	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for burn scars. 

2.  Entitlement to service connection for a lumbosacral 
disability. 

3. Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a compensable rating for scars of the lower legs, 
arms, abdomen, and back, and that denied service connection 
for a lumbosacral disability and a left knee disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

Service medical records show that the veteran received first 
and second degree burns on his head, trunk, and all four 
extremities in a welding accident in September 1967.  A 
military physician noted that the second degree burns covered 
nearly 
25 percent of the veteran's total body surface.  In a 
December 1967 discharge physical examination, a physician 
noted that the veteran had residual scarring from first, 
second, and third degree burns over his arms, legs, and 
abdomen. There was no notation of facial scars.  In February 
1969, a VA contract physician noted no facial scars, 
superficial scars on the arms, abdomen, and back, and deeper 
scars on the calves.  In June 2004, a VA examiner did not 
note a review of the claims file but did summarize the nature 
and extent of the injuries in service.  However, on 
examination, he found no visible evidence of the burns and no 
skin abnormalities.  
In a February 2006 Board hearing, the veteran described the 
extent of the burns that included his face and most serious 
scarring on his legs.  He stated that he was self-conscious 
about the appearance of his skin and that several spots on 
his legs felt cold.  Because of the marked difference in the 
descriptions of extent of the burns and scarring in the 
service medical records, the veteran's testimony, and VA 
examination reports, an additional examination is necessary 
to decide the claim.  Furthermore, the Board must consider 
unretouched color photographs of the veteran's face and neck 
to evaluate any scars for disfiguring characteristics.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).   

Service medical records also show that the veteran was 
treated on one occasion in January 1967 for left knee pain 
following a fall caused by his knee "giving way."  No 
residual condition was noted on his discharge physical 
examination.  In his February 2006 Board hearing, the veteran 
stated that he injured his back in Vietnam lifting a large 
section of pipe and that he required bed rest for a week.  
Although there are no service medical records of treatment 
for a back injury, the Board notes that service medical 
records obtained by VA also did not contain records of 
treatment for burns.  These records were later supplied by 
the veteran.  The veteran further stated that he sought 
treatment from private physicians but was unable to obtain 
their records because they are all now deceased.  He also 
stated that he was examined by a VA primary care provider in 
2002, but there are no records of this examination in the 
file.  

The veteran stated that he currently experiences frequent 
kneecap dislocations, instability, and pain as well as back 
pain, stiffness, and immobility.  Because some military 
treatment records were absent from the file until produced by 
the veteran, and because there is lay evidence of an injury 
in service and symptoms of a current condition, medical 
examinations and an evaluation of the etiology of any current 
back and left knee conditions are necessary to decide the 
claims.  38 C.F.R. § 3.159(c)(4) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of the residual conditions 
for burns of the veteran's face, neck, 
torso, and extremities by an appropriate 
VA physician. Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide unretouched color photographs of 
the face and neck, and an evaluation of 
all scars and any other residual 
conditions from burns.  Request that the 
physician comment on the presence of any 
of the following eight characteristics of 
disfigurement on the face, neck, and 
head.  The 8 characteristics of 
disfigurement are: 1) Scar 5 or more 
inches (13 or more centimeters) in 
length; 2) Scar at least one-quarter inch 
(0.6 centimeters) wide at widest part; 3) 
Surface contour of scar elevated or 
depressed on palpation; 4) Scar adherent 
to underlying tissue; 5) Skin hypo- or 
hyper-pigmented in an area exceeding six 
square inches (39 square centimeters); 6) 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters); 7) Underlying soft tissue 
missing in an area exceeding six square 
inches (39 square centimeters); and, 8) 
Skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).  

2.  Request that the veteran identify the 
VA medical provider that examined his 
back in 2002.  Obtain any VA records of 
examination and treatment for any back or 
left knee disorders from 2002 to the 
present. 

3.  Schedule the veteran for an 
examination of his back and left knee by 
an appropriate VA physician. Request that 
the physician review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
physician provide an evaluation of any 
current left knee and back disorder and 
an opinion whether it is as likely as not 
that the condition is related to an 
injury in service or any other aspect of 
service.  

4.  Then, readjudicate the claim for a 
compensable rating for burn scars and for 
service connection for a lumbosacral 
disability and a left knee disability.  
If the decision on any issue remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

